Mr. Justice Waterman delivered the opinion of the Court. Appellant was employed to keep watch for the approach of all trains, to signal them to stop if necessary, and thus to guard the public and the trains of appellee. In this position he owed a duty to the public as well as to appellee. There is nothing tending to show that it was necessary for him to stand upon the track, or so near it, that he would be struck by a passing train. Whether trains were on time, or whether they complied with statutory regulations as to ringing bells, etc., made no difference as to his duties, which were to be watchful and to give necessary warning at all times. Chicago, St. L. & P. Ry. Co. v. Hutchinson, 120 Ill. 587-593; C., R. I. & P. Ry. Co. v. Clough, 134 Ill. 586-592; Same, 33 Ill. App. 130; C. & A. Ry. Co. v. Allen, 129 Ill. 335. Appellant can not rely on a violation of the statute by appellee to enable him to recover. The statute is designed for the benefit of the public and not for employes of the railway whose duty it is at all times and under all circumstances to protect the public at the crossing in question. Gibson v. Leonard, 143 Ill. 182-196. Appellant failed to see a train it was his duty to see, and failed to give a notice he was employed to give; but for such negligence on his part he would not have been injured. He therefore can not recover for injuries, the consequence of his own omission of duty. Clark v. B. & A. Ry. Co., 128 Mass. 4. The judgment of the Circuit Court is affirmed.